   8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 1 of 30 - Page ID # 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

                                      )
HENDERSON STATE BANK, Plaintiff,      )                  Case No. 20 - _________
                                      )
vs.                                   )
                                      )                         COMPLAINT
RONALD THROGMARTIN, Defendant.        )
_____________________________________ )

      COMES NOW Plaintiff and for its causes of actions against Defendant states:

                                     Introduction

      1.     This matter seeks to redress the injury suffered by Plaintiff Henderson State

Bank ("Henderson") as a direct result of fraudulent and racketeering activity perpetrated

by one or more enterprises composed of Mark Ray and certain of his business entities

and associates, including Defendant Ron Throgmartin (collectively, and as described

more fully below, the "Enterprise"). The Enterprise engaged in a number of business

activities, some of which are or at one time were legitimate, including a cattle trading

operation throughout the Midwest and a marijuana dispensary in Colorado.

      2.     Beginning no later than 2017, however, the Enterprise also engaged in

multiple fraudulent schemes.     These included a "check kiting" scheme eventually

responsible for defrauding Henderson out of more than a million dollars in compensatory

damages exclusive of costs and attorney's fees. The Enterprise used certain third parties

to facilitate this scheme, including Nathan Kolterman ("Kolterman"), who, with his wife,

had a checking account at Henderson. Ray and others, including but not limited to

Throgmartin, convinced third parties to use their own bank accounts to transmit large

amounts to and from Enterprise business entities or proprietors on the premise that doing

so was in furtherance of legitimate cattle brokering activity. In fact, many of these
    8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 2 of 30 - Page ID # 2



transmissions were made by, to or for the benefit of the Enterprise, enabling it to disguise

its true financial condition and obtain cash from financial institutions or individuals like

Henderson that the Enterprise tricked into honoring large withdrawal requests from

overdrawn accounts. In doing so, the Enterprise repeatedly committed wire and bank

fraud and, on information and belief, committed mail fraud. Throgmartin personally

engaged in numerous overt acts in furtherance of this scheme, including acts proximately

causing Henderson's injuries.

       3.     In the foregoing allegations, Henderson does not assert that all third parties

whose bank accounts were involved in the scheme were, throughout their involvement,

innocent or free from violating legal duties.

       4.     Although it does not form the basis of any predicate acts in this action, the

Enterprise also engaged in a Ponzi scheme that precipitated a securities fraud action by

the SEC against those members of the Enterprise that participated in that scheme as

well.1 Ronald Throgmartin ("Throgmartin") is named as a defendant in that action,

although he is not a named party in the companion Colorado receivership action

commenced against Ray and other Enterprise members, nor is Throgmartin subject to

any stay of litigation arising out of those actions. In the words of the SEC, "[w]ithout

Throgmartin to keep him organized and communicate with investors, Ray could not have

succeeded in running the Ponzi scheme." Id. (emphasis added).

       5.     Throgmartin's role was also crucial in the check-kite scheme. Through

interstate mails and wires, Throgmartin, acting directly on behalf of Ray and his business



1The SEC's Complaint is attached hereto as Exhibit A, and all its allegations are hereby
expressly incorporated as if fully set forth herein pursuant to Rule 10(c) of the Federal
Rules of Civil Procedure.
                                                                                          2
   8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 3 of 30 - Page ID # 3



entities, purposefully provided false and misleading information destined for financial

institutions to open and operate new Enterprise accounts to conduct the check-kite

scheme.

       6.     Throgmartin, among other things, drafted invoices and emails reflecting

non-existent cattle trades used at least sometimes in memo portions of checks to present

an appearance of cattle brokering or other cattle transactions instead of check kiting and

had online access to bank accounts in the names of Ray and at least some of Ray's

business entities involved in the Enterprise, including but not necessarily limited to MR

Cattle Production Services, LLC ("MR Cattle") and Custom Consulting and Product

Services, LLC ("Custom").       Moreover, using both interstate telephone and email

communications, Throgmartin personally communicated about an MR Cattle check of

$729,679 payable to Kolterman known by the Enterprise to have been intended by

Kolterman for deposit in Kolterman's account at Henderson and, on information and

belief, facilitated a stop payment on such check to Kolterman at a time when Throgmartin

knew (or was willfully blind in not knowing) that the check had already been deposited by

Kolterman in the checking account of Kolterman and Kolterman's wife at Henderson (the

"Henderson Account") and used to support large payments from the same account by

Kolterman back to the Enterprise. Thus, on information and belief overt actions taken by

Throgmartin (among others) in participation of the Enterprise's check-kite scheme are

directly responsible for Henderson's injuries.

       7.     Accordingly, Henderson now commences this civil action asserting claims

against and seeking damages from Throgmartin pursuant to the Racketeer Influenced




                                                                                        3
   8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 4 of 30 - Page ID # 4



and Corrupt Organizations Act (as amended, 18 U.S.C. §§ 1961-1968, hereinafter

"RICO") and common-law theories of fraud and/or aiding and abetting fraud.

                                          Parties

       8.     Plaintiff Henderson State Bank ("Henderson") is a bank chartered and

organized under the laws of the state of Nebraska with its principal place of business in

Henderson, Nebraska. Henderson is an "insured depository institution" as defined in

section 3(c)(2) of the Federal Deposit Insurance Act, and thus a "financial institution" as

that term is defined 18 U.S.C. § 20.

       9.     Defendant Ronald Throgmartin ("Throgmartin") is a resident of Buford,

Georgia, approximately 55 years old.

       10.    Throgmartin has held himself out as having financial expertise in the

marijuana and cattle industries. Throughout the time period described in this Complaint,

Throgmartin served as general business consultant to Mark Ray and certain entities

owned by Ray (i.e., the Enterprise) and had certain attorney in fact powers for the

Enterprise and, on information and belief, served as a de facto controller, including

pertaining to the Enterprise's supposed cattle and marijuana operations.

                                 Jurisdiction and Venue

       11.    This Court has subject matter jurisdiction over this action pursuant to 18

U.S.C. § 1964 because it involves a question of federal law, as well as pursuant to 28

U.S.C. § 1332 because the matter in controversy exceeds the sum of $75,000, exclusive

of interests and costs, and is between citizens of different States.

       12.    Venue is proper in this judicial district pursuant to 18 U.S.C. § 1965 and 28

U.S.C. § 1391 because Throgmartin is subject to personal jurisdiction in this judicial



                                                                                         4
   8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 5 of 30 - Page ID # 5



district under applicable law. 18 U.S.C. § 1965(b) provides that process may be served

in “any judicial district of the United States” when required by the “ends of justice,” and

such provision confers personal jurisdiction over a defendant in any judicial district as

long as the defendant has minimum contacts with the United States. As detailed more

fully below, Henderson is a Nebraska bank that was injured in Nebraska by the

Enterprise's check kiting scheme. Throgmartin, from his residence in Georgia (and/or

other locations within the United States) conducted, participated in the conduct of and/or

conspired to participate in that scheme through numerous overt actions, including acts

purposefully directed at Kolterman and Henderson in Nebraska. Exercise of personal

jurisdiction over Throgmartin in this District comports with due process and notions of fair

play and substantial justice.

                                     Factual Allegations

       Overview of a Fraudulent and Racketeering Enterprise

       13.      The Enterprise at issue in this case consists of certain business entities,

either individually or collectively, including two that are nominally or beneficially owned by

Mark D. Ray ("Ray"), a 59-year-old resident of Colorado:

             a. Custom is a Colorado limited liability company with its principal place of

                business in Aurora, Colorado; and

             b. MR Cattle is a Colorado limited liability company with its principal place of

                business in Colorado.

Ray has held himself out as the sole member of Custom and of MR Cattle, including but

not limited to stating such to Henderson. Ray is a manager of Custom and of MR Cattle

and has been since each was formed.



                                                                                            5
   8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 6 of 30 - Page ID # 6



       14.      Ray knew he desired to engage in a check kite with multiple Ray-owned

entities and with third party bank accounts not owned by Ray. Although MR Cattle and/or

Custom actually owned a significant number of cattle and from time to time sold them, for

many months Ray entities sent checks through banking channels that were not backed

by sufficient cleared funds.

       15.      Ray and Throgmartin controlled bank accounts in the name of Custom and

MR Cattle which they used to send and receive money in furtherance of the Enterprise's

fraudulent and racketeering activities, including the check kiting scheme.

       16.      Discovery in this matter may establish that other entities nominally or

beneficially owned by Ray and/or Reva Stachniw ("Stachniw"), a resident of Galesburg,

Illinois, belong to the Enterprise engaged in the check kiting scheme, including those

entities that Ray, Throgmartin and others used together with Custom and MR Cattle to

conduct the Ponzi scheme:

       a. RM Farm and Livestock, LLC, is an Illinois limited liability company with its

             principal place of business at Stachniw’s residence in Galesburg, Illinois ("RM

             Farm");

       b. Sunshine Enterprises is a business name used by Stachniw with a principal

             place of business at Stachniw’s residence in Galesburg, Illinois ("Sunshine");

       c. Universal Herbs, LLC, is a Colorado limited liability company with its principal

             place of business in Denver, Colorado ("Universal Herbs"). Universal Herbs is

             a marijuana business with two licensed retail locations in Denver, along with a

             separate licensed marijuana production facility. Throgmartin acts as financial

             advisor to Universal Herbs, which is owned by Ray according to financial



                                                                                          6
    8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 7 of 30 - Page ID # 7



             statements prepared for and sent to financial institutions by Throgmartin. The

             assets of Universal Herbs were extensively commingled with the assets of

             Custom, MR Cattle and the other Ponzi Businesses.

       d. DBC Limited, LLC is a Colorado limited liability company with its principal place

             of business in Aurora, Colorado ("DBC Limited" and, collectively with RM

             Farm, Sunshine and Universal Herbs, the "Ponzi Businesses").

       17.      Custom, MR Cattle the Ponzi Businesses (with the exception of Universal

Herbs and DBC Limited) routinely transferred large amounts of money back and forth

among their bank accounts using checks and wire transfers. [Ex. A, ¶ 53.]

       18.      The vast majority of these transfers did not serve any legitimate business

purpose or reflect any underlying economic realities. [Ex. A, ¶ 54.]

       19.      Rather, the Enterprise used the various entities and bank accounts to hide

its activities and to give the illusion that it was engaged in actual cattle trading or profitably

selling state-licensed marijuana. [Ex. A, ¶ 55.]

       20.      To conduct the Ponzi scheme, Ray (with the assistance of others, including

Throgmartin) would have investors send money to accounts in the name of Custom, MR

Cattle or one of the other Ponzi Businesses, with those investors’ “returns” coming from

accounts in the name a different entity. Ray usually did not both receive and return a

particular investor’s funds from the same account. [Ex. A, ¶ 56.]

       21.      By using accounts in the names of different entities including some that

gave the appearance of being unaffiliated third parties, Ray was able to evade detection

by the fraud departments of the banks. In other words, it would have been more obvious

to the banks that he was running a Ponzi scheme if all of his activities had run through



                                                                                                7
   8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 8 of 30 - Page ID # 8



one account or through accounts only in his own name. At the height of the scheme, more

than $140 million per month was being moved through accounts under the control of Ray,

Throgmartin and/or Stachniw. [Ex. A, ¶ 57.]

       The Check Kiting Scheme

       22.    A significant amount of cash coming into the Enterprise from new investors

was not immediately paid out as supposed "returns" to old investors. At any one time,

the Enterprise had a significant cash balance in its possession or control, including cash

spread across numerous accounts in the names of Custom, MR Cattle and the other

Ponzi Businesses. (This allegation does not imply a significant true net working capital,

as numerous unpaid check obligations also existed.) Cash from certain of these accounts

was used to pay third parties who deposited it into accounts in their own names at their

respective local banks. Funds deposited in this manner was commingled in the third party

accounts with other similar deposits from the Enterprise as well as with the third parties'

own funds before being withdrawn by the third parties and sent back to the Enterprise.

       23.    This flow of funds was part of the illusion created by the Enterprise to

convince those outside the Enterprise, including Henderson and other financial

institutions involved among others, that the Enterprise was engaged in actual cattle

trading or profitably selling state-licensed marijuana.

       24.    To explain this flow of funds, the third parties were held out by the Enterprise

as providing legitimate services in connection with actual cattle trading or profitably selling

state-licensed marijuana.

       25.    At some point, one purpose of some of this flow of funds through third

parties was to perpetuate the Ponzi scheme. However, by no later than August, 2018,



                                                                                             8
   8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 9 of 30 - Page ID # 9



and on information and belief starting in 2017, and lasting at least through March 2019,

the Enterprise used this flow of funds to perpetuate a second fraudulent scheme that

netted cash or access to cash for Ray and the Enterprise separate from the Ponzi

scheme. This second scheme was a fraudulent check scheme, including check kiting.

For simplicity, this second scheme is referred to herein as the "check kiting scheme." On

information and belief, however, the fraudulent check scheme also included other bank

fraud such as deposits of and interstate movement of cash that the Enterprise attempted,

to avoid more rigorous reporting done by banks if a bank knows more than $10,000 in the

aggregate in cash is deposited by a customer on a particular day and also representation

to banks via financial statements that significant cattle and marijuana assets existed such

that Ray held himself out as having a significant net worth when Ray's ownership of MR

Cattle, Custom, Universal Herbs and other assets were considered.

       26.    The check kiting scheme was carried out using variations on this pattern of

funds flow between the Enterprise and its third party facilitators and also occasional

purchasers of actual products or contracts, such as marijuana.

       27.    First, funds would be paid from the Enterprise directly or indirectly (through

one or more intermediaries) to a third party facilitator via check.

       28.    At the time the check was written, the Enterprise knew there were

insufficient funds on account to cover the check, or that there would be insufficient funds

on account by the time the check was presented for payment by the depositing bank.

       29.    The check was received by the third party and deposited into the third

party's own account at its own bank.




                                                                                          9
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 10 of 30 - Page ID # 10



       30.    Once the funds became de facto available for withdrawal from the account,

but before the deadline for the payor bank to pay the depositing bank, the third party

would make a withdrawal and transfer the withdrawn funds directly or indirectly back to

the Enterprise or to another third party facilitator whose checking account was in

precarious and immediate need of funds due to that facilitator's writing checks to the

Enterprise.

       31.    Individuals, including but not limited to Ray and Throgmartin, also knew that

bank wire transfers were involved with the check kiting scheme. Although it was important

that much money be transferred by checks due to check use rules being more relaxed

than wire transfer use rules, sometimes wire transfers were used. The wire transfers not

only added to the total volume of fund flow and number of transactions, making it more

difficult for a financial institution at any one time to accurately gauge its actual available

cash balance that had cleared banking channels, the wire transfers also moved money

quicker than checks on occasions when such was needed to keep the check kiting

scheme flying and/or to encourage banks to view the large volumes of funds flowing

through Enterprise bank accounts as legitimate.

       32.    On information and belief, one example of this wire transfer involvement

was when, in September 2018, the Enterprise caused a $550,000 wire transfer to be sent

from an Enterprise checking account to an account supposedly for the credit of RM Farm

& Livestock related to a "final purchase and acquisition of RM Farm & Livestock" assets.

       33.    Another example is incoming wire transfers to the Henderson Account from

MR Cattle of $200,000 on Oct. 10, 2018 and $250,000 from Custom on Oct. 10, 2018.




                                                                                           10
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 11 of 30 - Page ID # 11



       34.    On information and belief, another example involves an individual who

received, by interstate wire transfers, more than $4,000,000 and transmitted by wire

transfer more than $2,000,000 in one month in 2018. The transactions included but were

not limited to the following: incoming wires from Custom of $20,000 and $640,000 and

outgoing wire to Kolterman of $650,000 all on Sept. 26, 2018; incoming wire from Custom

of $850,000 on Oct. 4, 2018, and outgoing wire to Kolterman of $840,000 on Oct. 5, 2018;

and incoming wire from Custom of $860,000 on Oct. 9, 2018, and outgoing wire to

Kolterman of $850,000 on Oct. 10, 2018. All these incoming wires to Kolterman went to

the Henderson Account.

       35.    At the time the check kite was grounded or stopped, the depositing bank

would present the check for payment by the payor bank only to learn that such account

was overdrawn and the check would not be honored.

       36.    In turn, the third party often had insufficient funds in their account at the

depositing bank to cover the bounced check and lacked access to capital sources (other

than the Enterprise).

       37.    Often, to enable its continued use of the third party facilitator to perpetuate

its fraudulent schemes, the Enterprise would provide the third party with subsequent

funds to pay to the depositing bank or take other actions so the third party could continue

to keep active accounts at the depositing bank.         For example, Ray who was, on

information and belief during the pertinent time frame counseled or otherwise aided by

Throgmartin, encouraged third parties to agree to repayment plans with their depositing

banks and then provided (or promised to provide) the third parties with funds to make one

or more payments under that plan. Ultimately, however, the depositing bank was repaid



                                                                                          11
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 12 of 30 - Page ID # 12



little, if any, of the amount lost when the pertinent check bounced, and, on information

and belief, some lost even more funds if they allowed the third party continued access to

its accounts long enough for the process to repeat itself.

       38.    Thus, at the expense of the depositing bank, the Enterprise gained funds

that it used for its own purposes, including to perpetuate the check kiting scheme and the

Ponzi scheme, and/or to cover personal obligations and fund the lifestyle of Ray and

possibly others.

       39.    The Enterprise repeated this process numerous times with multiple third

parties.

       40.    Each time it happened, those operating and controlling the Enterprise and

causing it to carry out the check kiting scheme, including on information and belief

Throgmartin, acted with the intent to defraud the depositing banks involved.

       41.    Each time it happened, it was reasonably foreseeable to those operating

and controlling the Enterprise, including Throgmartin, that the check kiting scheme would

be carried out by one or more uses of interstate wires (including interstate

communications and banking activity conducted via telephone calls, bank wire transfers

and internet transactions) and, on information and belief, by bank fraud.

       42.    In most, if not all instances, the process in fact did involve the use of

interstate wires (including interstate communications and banking activity conducted via

telephone calls, bank wire transfers and internet transactions).

       43.    RM Farm transmitted to Kolterman a check. The check was deposited into

the Henderson Account, dated January 19, 2017, for $10,000. It was returned for

nonsufficient funds.



                                                                                       12
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 13 of 30 - Page ID # 13



       44.    In a short time frame in August, 2017, beginning August 21, 2017,

Kolterman deposited in the Henderson Account at least $69,500 in checks from Ray and

RM Farm, all "even money" amounts. He also deposited in the Henderson Account cash

of $8500 on August 22, 2017. A check ostensibly signed by Kolterman on the Henderson

Account was returned due to insufficient funds in or around this time frame. When the

check was presented on the Henderson Account, it was payable to RM Farm and in the

amount of $77,198.50 and had a memo reference "cattle." On information and belief,

someone other than Kolterman and Lynn Kolterman filled in at least the dollar amount,

payee, and "cattle" reference on the check. This $77,198.50 check eventually was paid

by Henderson, on or about September 5, 2017.

       45.    In September, 2017, Kolterman also received other checks from one or

more Enterprise participants, including from Ray, that Kolterman deposited in his account

at Henderson but were dishonored for nonsufficient funds by the pertinent payor bank.

On at least one occasion, Henderson's recollection is it was told funds would be wire

transferred to Henderson to make up for the nonsufficient funds check amount, but such

wire transfer never arrived in this time frame.

       46.    In October, 2017, Kolterman also deposited a check from Ray into

Kolterman's account at Henderson that was dishonored for nonsufficient funds by the

payor bank. Deposited simultaneously with this "NSF" Ray check was an even money

Sunshine Enterprises check. In October, 2017, Kolterman also deposited an even money

RM Farm check on one day, and an even money Sunshine Enterprises check on the next

day, with Kolterman's total deposits exceeding $76,000. In this same two-day sequence,

there was presented on the Henderson Account through banking channels a $62,000



                                                                                      13
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 14 of 30 - Page ID # 14



check payable to RM Farm that did not have sufficient funds to clear. Henderson was not

at the time aware of a check kite, so the $62,000 check was paid. Another check for

$5000 also was presented on the Henderson Account in this two-day sequence, payable

to Stachniw.    On information and belief, someone other than Kolterman and Lynn

Kolterman filled in the payee on this $5000 check.

      47.      Ray communicated with Kolterman numerous times during the check kiting

scheme, including but not limited to calls and text messages Ray initiated. In the time

frame of October 21, 2018, through November 1, 2018, for example, more than 70 calls

occurred between the cell phone used by Ray as his primary cell phone and Kolterman's

cell phone. On information and belief, most and perhaps substantially all of these calls

involved Ray being located in one state of the United States (Colorado and perhaps also

Indiana) and Kolterman in another state (Nebraska).

      48.      Ray also communicated with Throgmartin numerous times during the check

kiting scheme, sometimes via calls placed by Throgmartin and sometimes via calls placed

by Ray.

      49.      In the time frame of October 21, 2018, through November 1, 2018, for

example, more than 110 calls occurred between the cell phone used by Ray as his

primary cell phone and what Henderson's investigation indicates is a cell phone used by

Throgmartin. On information and belief, most of these calls involved Ray being located

in one state of the United States (Colorado) and Throgmartin in another state (Georgia).

      50.      For another example, in the time frames of July 10, 2018, to August 9,

2018, and August 10, 2018, to September 9, 2018, there were approximately 106 and

333 calls, respectively, between the cell phone number of Ray and a cell phone number



                                                                                      14
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 15 of 30 - Page ID # 15



of Throgmartin. Many of these calls indicate activity across state lines, with Ray's phone

being used in Colorado and Throgmartin's in Georgia.

       51.    Ray used an extraordinary telephone arrangement for more than 70 of the

calls with Kolterman and more than 110 of the apparent calls with Throgmartin in the time

frame of October 21, 2018, through November 1, 2018. He used a cell phone the

Verizon account for which was in the name of Myron Stachniw, husband of Stachniw.

Ray used the same cell phone for calls to and from Throgmartin's phone on numerous

other occasions, such as but not necessarily limited to the time frame of July 10, 2018

through October 20, 2018.

       52.    This extraordinary cell phone arrangement, which existed for many months,

made it more difficult for anyone who would subpoena Verizon or perhaps send a Civil

Investigative Demand to Verizon, without knowing Ray's cell phone number, to obtain the

cell phone records, because those records in Verizon's account on information and belief

showed the phone to be a phone of Myron Stachniw rather than Ray.

       53.    The Enterprise repeatedly used Universal Herbs to advance Enterprise

fraud. For instance, from time to time Ray or Ray's agents would state to banks involved

with the check flow that Ray's ownership of Universal Herbs was valuable and lent

financial support to Ray's non-marijuana transactions or business endeavors, including

but not limited to significant cash available to Ray.

       54.    One example of the foregoing is Ray's presentation to Henderson, through

an agent after Henderson had suffered unpaid debts as a result of what became known

later to be a check kite, that Ray had access to at least $25,000 per month from Universal

Herbs that was available to help repay Henderson debts or loss. Ray also gave to



                                                                                       15
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 16 of 30 - Page ID # 16



Henderson a balance sheet showing a supposed $21,000,000 asset value for Universal

Herbs and another balance sheet showing a supposed $16,167,414 net equity in

Universal Herbs. Ray (through an agent) emailed these balance sheets to Henderson in

2019.

        55.   The Enterprise had ongoing participants, including but not necessarily

limited to Ray, Throgmartin, Stachniw, MR Cattle, Custom, RM Farm, Sunshine (to the

extent, if any, it was a business albeit a trade name of Stachniw), and Universal Herbs.

Some of these participants were transmitting insufficient funds checks to Kolterman that

were deposited into the Henderson Account. For example, in September 2017, RM Farm

and Ray transmitted to Kolterman more than $58,000 in insufficient funds checks that

were so deposited.

        56.   The Enterprise's structure included without limitation:

        A. Functioning of Universal Herbs, which actually did sell marijuana products from

        multiple locations in Colorado and which included physical buildings, inventory,

        one or more websites, and marijuana growing capabilities and generated cash

        (although by this allegation Henderson does not necessarily mean Universal Herbs

        was profitable or had net positive cash flow over the many months of the

        Enterprise). Universal Herbs owned marijuana flower inventory, concentrates and

        marijuana plants in production

        B. Owning some actual cattle and some actual real estate rights to Oklahoma

        ranch/pasture land for locating cattle ("Ranch Land"). Ray had multiple entities or

        joint ventures involved with actual cattle, and on information and belief owned at

        least some part interests in actual cattle in his individual name. Ray mentioned



                                                                                        16
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 17 of 30 - Page ID # 17



         the Ranch Land to Kolterman and at least some other persons interested in

         potentially receiving checks and send checks to Enterprise participants.

         C. Allegedly improving at least some of the Ranch Land; and

         D. Owning ranch equipment on or near the Ranch Land.

         Throgmartin's General Role in the Check Kiting Scheme

         57.   Throgmartin with the assistance of Ray and Stachniw, kept track of flow of

funds among Custom, MR Cattle and the Ponzi Businesses [Ex. A, ¶ 62]. Throgmartin

also kept track of at least some funds flowing between Custom, MR Cattle, and the

Henderson Account and, on information and belief, funds flowing between Custom, MR

Cattle, Ray, and others whose bank accounts and checks or wire transfers were involved

with the check kiting scheme, including but not necessarily limited to certain funds flow to

another Nebraskan other than Kolterman.

         58.   Throgmartin also served as a primary drafter of some documents used in

the various fraudulent racketeering scheme. In furtherance of the check kiting scheme in

particular, Throgmartin sent emails and/or text messages, invoices and on information

and belief other documents to third parties with accounts at financial institutions. [Ex. A,

¶ 63.]

         59.   Throgmartin often instructed these third-party accountholders to which

accounts they should send funds. [Ex. A, ¶ 65.]

         60.   Similarly, Throgmartin communicated on important occasions with various

financial institutions at which Custom, MR Cattle or third parties held accounts. In doing

so, on information and belief:




                                                                                         17
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 18 of 30 - Page ID # 18



       A. Throgmartin at least sometimes sought to allay concerns of those financial

       institutions about activity in those accounts, with the purpose and effect of

       facilitating and extending the life of check kiting scheme.

       B. Such communications contained oral and sometimes written statements which

       Throgmartin knew (or was reckless in not knowing) were false and would foster

       the detrimental reliance of the third parties and/or financial institutions directly or

       indirectly receiving those communications in subsequent or related funds

       transfers.

       61.    For example, when the bank at which RM Farm had its accounts became

concerned about the volume of transactions in the account, Throgmartin intervened and

communicated frequently with the bank president to assuage his concerns. As part of his

effort to keep the account of RM Farm open, Throgmartin sent the bank president a false

cattle inventory. [Ex. A, ¶¶ 65-66.]

       62.    Throgmartin    has    a   long   association   with    unsavory   conduct    by

Ray. For instance, Joseph Bonar in May, 2009, sued Ray, an entity for which Ray was an

insider named Berwick Black Cattle Company, and others. Bonar alleged that Ray and

others made false representations to Bonar, directly and through Throgmartin, "during the

period of roughly late 2004 through September 2005" that funds Bonar sent to Ray entities

were "being used to purchase cattle through cattle partnerships." Bonar v. Ray, 2011

WLK 110467 (C.D. Ill. Mar. 22, 2011). The U.S. District Court for the Central District of

Illinois eventually, on October 19, 2012, entered judgment for millions of dollars in favor

of Bonar.




                                                                                           18
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 19 of 30 - Page ID # 19



         63.   Ray in 2019 identified Throgmartin as a person having significant records

concerning Enterprise cattle transactions, and Throgmartin during crucial times in the

check kiting scheme had and used access online to MR Cattle and Custom checking

account records.

         64.   On information and belief, Throgmartin assisted Ray in providing

information about alleged cattle values

         65.   Meanwhile, Throgmartin was also significantly assisting Ray with Universal

Herbs. For instance, on information and belief Throgmartin not only gave Ray financial

advice concerning Universal Herbs but also hired at least one consultant for Universal

Herbs.

         The Enterprise, with Throgmartin's Participation, Injures Henderson

         66.   Henderson was one of the financial institutions victimized and defrauded by

the Enterprise's check kiting scheme.

         67.   Specifically, the Enterprise, through Custom, MR Cattle and third parties

knowingly or unknowingly involved in the check-kiting scheme, sent millions of dollars

through the Henderson Account.

         68.   Kolterman dealt with the Enterprise via checks and wire transfers

extensively, receiving funds from and sending funds to the Enterprise.

         69.   By October, 2018, the money flowing through the check kite and the

Enterprise involved at least seven payees and more than five financial institutions. The

payees included at least four that were not Ray or an entity for whom Ray appeared in a

Secretary of State entity listing, thus giving a facial appearance of not being managed by

Ray.     The frequency and number of checks and wire transfers into and out of the



                                                                                       19
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 20 of 30 - Page ID # 20



Henderson Account made it difficult for Henderson to track and project cleared funds in

the Henderson Account, and obfuscation or confusion of financial institutions was one

reason Ray desired or approved of involving so many payees.

       70.   As of October 26, 2018, Ray, MR Cattle, and Custom Consulting knew the

Enterprise had overdrawn checking accounts at JPMorgan Chase Bank, N.A. ("JPMC"),

by significantly more than $4,000,000.00; that hundreds of thousands of dollars of

supposed funds of the Enterprise had been made payable to Kolterman; and that a check

in the amount of $729,679.09 drawn by MR Cattle Production Services, LLC, dated

October 24, 2018, (the "MR Check") had been deposited in the Henderson Account, and,

on information and belief, that Henderson was relying on the MR Check clearing banking

channels, that Henderson's conduct in reliance included but not was not limited to issuing

a cashier's check dated October 26, 2018 (the "Cashier's Check"), and that by the time

of issuance of the Cashier's Check, unknown to Henderson, one or more of extraordinary

checks payable to Kolterman had been subjected to a stop payment request by one or

more individual members of the Enterprise including Throgmartin.

       71.   Henderson thought the Cashier's Check was supported by sufficient funds

in the Henderson Account that had cleared by the time of its issuance. But, due to

conduct approved by Throgmartin and other legal persons associated with him, this was

not true.

       72.   The Cashier's Check was issued by Henderson payable to the order of a

payee(s) specified in a vertical format with the name of Kolterman and his wife stacked

on top of each in the payee area of the Cashier's Check.

       73.   The Cashier's Check was in an amount of $1,442,882.53.



                                                                                       20
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 21 of 30 - Page ID # 21



       74.    Before October 26, 2018, Custom was, during August, September and

October, 2018, on numerous occasions, receiving wire transfers and deposit items and

sending wire transfers and/or writing checks in amounts and with timing that is not

consistent with the fund flow being for actual cattle brokering, cattle fattening, or ranching

business and are an indicator of fraud or similar unlawful conduct by the Enterprise.

       75.    MR Cattle had at least one checking account with JPMC. Throughout much

of October, 2018, MR Cattle engaged in numerous wire transfer and check deposit and

issuance transactions with affiliates of Ray, including but not limited to Custom. MR Cattle

fund flow includes writing checks in amounts and with timing that are not consistent with

the fund flow being for actual cattle brokering, cattle fattening, or ranching business and

are an indicator of fraud or similar unlawful conduct by the Enterprise.

       76.    The Enterprise engaged in a check kite to defraud Henderson, perhaps

along with other financial institutions. Ray, with assistance from other members of the

Enterprise, wrote checks on one or more JPMC accounts of the Enterprise without

sufficient cleared funds existing in the accounts at the time the checks were written. They

also participated in a plan by Ray to transmit and receive pre-signed checks that were,

on information and belief, blank as to dollar amount and in the memo line and were then

completed by someone other than the individual signing the checks. On information and

belief, this was done, at least in part, because Ray knew one or more Enterprise accounts

needed to have an ability to infuse uncleared funds rapidly and that waiting for the arrival

of conventional checks would jeopardize the check kite.

       77.    On information and belief, Throgmartin was a knowing and active participant

in the check-kiting scheme generally and in the specific check-kite that injured Henderson



                                                                                           21
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 22 of 30 - Page ID # 22



by, among other things, confirming or directing supposedly on MR Cattle's behalf a

request to stop payment on the MR Check.

      78.    In prior proceedings among other parties arising out of the check kite,

Throgmartin's counsel has stated an intention to invoke or has invoked on behalf of

Throgmartin the Fifth Amendment and thus refused to produce documents to Henderson.

Throgmartin also sent at least one, and apparently a significant number, of supposed

cattle inventory sheets used to allegedly justify a reason for incoming funds to the

Enterprise during the check kite, as the Enterprise would purport to find cattle, describe

them on an inventory, receive funds for the cattle, and then deposit those funds into one

or more JPMC accounts.

      79.    Throgmartin, among other conduct:

      a. Sent to Kolterman in Nebraska by email or text message a supposed invoice

      numbered 101118N, dated 10/11/18, due 10/11/18, for supposedly 479 cows

      priced at $997,467.47. Kolterman paid the invoice from the Henderson Account.

      b. Created a template used for a supposed cattle invoice sent to Kolterman in

      Nebraska by email or text message, invoice numbered 101718. On information

      and belief, this same template was used multiple times to send supposed cattle

      invoices to one or more facilitators of the check kiting scheme. (By "facilitators,"

      Henderson does not in this Complaint take a position as to whether the recipients

      of the supposed cattle invoices or checks from the Enterprise were fraudsters or

      aiders and abettors of fraud or were victims or both.)

      c. Participated in phone calls with Ray in connection with cash needs of MR Cattle

      and Custom in connection with, among other transactions, checks the Enterprise



                                                                                       22
8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 23 of 30 - Page ID # 23



   sent to Kolterman. On information and belief during the time frame of October 21,

   2018, through November 1, 2018, Ray and Throgmartin placed at least 118 calls

   to or from each other's phone numbers (with Ray's pertinent cell phone actually

   appearing in Verizon's phone records as owned by Myron Stachniw, husband of

   Stachniw).

   d. On information and belief, by the time of the Cashier's Check and the MR Cattle

   Check stop payment, had communicated multiple times via texts, phone calls, or

   emailing supposed cattle inventory sheets or invoices into Nebraska for

   Nebraskans to read and rely on. These sheets or invoices were sent to a Nebraska

   citizen involved in the check flow used fraudulently by the Enterprise for check

   kiting.

   e. Assisted Ray in compiling or otherwise providing information for and reviewing

   balance sheets used by Ray in convincing one or more banks to conduct business

   with Ray. One or more of these banks were being damaged by the check kiting

   scheme.

   80.       On information and belief, discovery will provide further proof such as:

   a. Throgmartin participated in preparing at least some of the aforesaid inventory

   sheets or invoices or the computer-stored form used to prepare them.

   b. Throgmartin directly communicated with JPMC to confirm or place a stop

   payment request on the MR Cattle Check, knowing or acting at the time that Ray

   was involved in writing and delivering checks on insufficient funds, including the

   MR Cattle Check. This included communication by Throgmartin via means

   considered to be "wire" communications under a federal wire fraud statute.



                                                                                        23
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 24 of 30 - Page ID # 24



      c. There is a danger the Enterprise might resurface. For instance, even after the

      Henderson Account ceased active use and Henderson discovering insufficient

      funds activity, in 2019 Custom received a wire transfer of $100,000 sent Jan. 23,

      2019, from someone and wire transferred back $188,000 to the sender's account

      received by the sender Jan. 29, 2019, and meanwhile, the sender had a negative

      balance in his checking account of approximately $184,031.33 on Jan. 22, 2019.

      Ray and Kolterman communicated about this same sender in October 2018 when

      concerned about insufficient funds in at least one and potentially multiple

      Enterprise checking accounts. Henderson does not hereby allege the Enterprise

      has ceased, although it may well have ceased or transformed.

      d. Throgmartin communicated with an outside accountant for Ray and Ray's

      entities in connection with information used by Ray in multiple supposed

      consolidated balance sheets. These balance sheets were significant in Ray's

      ability to convince one or more banks to allow Ray to conduct business directly or

      indirectly with them.

      81.    Without Throgmartin's conduct, the check kite would not have lasted as long

as it did and/or Henderson would have pursued Ray more quickly for a remedy to

Henderson's damages, and thus Throgmartin's conduct contributed to Henderson's

damages. Moreover, by facilitating participation of parties in Nebraska who were not

relatives of or entities owned or directed by Ray, Throgmartin's conduct made the check

kite harder to discover and also made it harder to trace funds equitably belonging to any

particular victim, such as Henderson.




                                                                                      24
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 25 of 30 - Page ID # 25



       82.    On information and belief, Henderson alleges: Stachniw is allegedly liable

for certain Enterprise fraud that damaged Henderson as a participant, civil conspirator or

aider and abettor. Knowing of Stachniw's potential liability to banks, Throgmartin on

information and belief contracted with Stachniw to receive more than $425,000 from

Stachniw in late 2018, which, while allegedly in return for an interest in favor of Stachniw

in a limited liability company that would acquire assets, resulted in depletion of cash

available to creditors of Stachniw and also made it more difficult for creditors to realize on

Stachniw's supposed asset, which was a limited liability company with a prohibition on

transfer of anything other than an economic interest unless all members agreed with the

membership transfer.

                                             COUNT I

                                          RICO § 1962(c)

       83.    All allegations of this Complaint are incorporated herein by this reference.

       84.    The Enterprise is an enterprise engaged in and whose activities affect

interstate commerce. Without limiting the generality of the foregoing sentence, during the

pertinent time frame, the Enterprise engaged in interstate commerce via interstate sales

of interests in cattle, receipt and transmittal of the aforesaid cashier's check from

Nebraska to Colorado, and wire transfers initiated in Colorado and going to an individual

located in a different state and going to Kolterman in Nebraska via deposit into the

Henderson Account.

       85.    Throgmartin is associated with the Enterprise.




                                                                                           25
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 26 of 30 - Page ID # 26



       86.    Throgmartin agreed to and did conduct and participate in the conduct of the

Enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose

of intentionally defrauding Henderson.

       87.    Pursuant to and in furtherance of their fraudulent scheme, Throgmartin

committed multiple related acts of wire fraud and bank fraud.

       88.    The acts set forth above constitute a pattern of racketeering activity

pursuant to 18 U.S.C. § 1961(5). For instance, see conduct described in Paragraphs 50-

51, 63 and/or 67 hereinabove.

       89.    Throgmartin directly and indirectly conducted and participated in the

conduct of the Enterprise’s affairs through the pattern of racketeering and activity

described above, in violation of 18 U.S.C. § 1962(c).

       90.    On information and belief, as a direct and proximate result of Throgmartin's

racketeering activities and violations of 18 U.S.C. § 1962(c), Henderson has been injured

in its business and/or property. For instance, Henderson, in its handling of the Henderson

Account, ended up issuing the Cashier's Check and incurring a loss when the Cashier's

Check was deposited into a Custom account and an alleged holder presented the

Cashier's Check to Henderson for payment and checks used to fund the Cashier's Check

were subjected to stop payment; and the stopping of payment on checks deposited into

the Henderson Account left the Henderson Account with a negative balance owed to

Henderson; and Henderson incurred tens of thousands of dollars of legal expense,

inspection expense and officer time investigating the Enterprise and damages to

Henderson.




                                                                                         26
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 27 of 30 - Page ID # 27



       WHEREFORE, Henderson requests that this Court enter judgment against

Throgmartin and in favor of Henderson for Henderson's damages in an amount to be

determined by the Court (if at trial by a jury of this Court); treble damages pursuant to 18

U.S.C. §1964(c); attorney fees and other legal expense pursuant to 18 U.S.C. §1964(c);

court costs; and, to the maximum extent allowed by law, prejudgment and post-judgment

interest; and such other relief as is just.

                                          COUNT II

                                       RICO § 1962(d)

       91.     The allegations of all foregoing Paragraphs of this Complaint are

incorporated herein by this reference.

       92.     As set forth above, Throgmartin agreed and conspired with others, including

but not necessarily limited to Ray, MR Cattle, Custom, Universal Herbs, Sunshine and

RM Farm to violate 18 U.S.C. § 1962(c).

       93.     For instance: Throgmartin agreed to advise and assist, and provided major

time and services in advising and assisting, Ray and undertook tasks for Ray that included

record-keeping, record-creating, checking account monitoring and attorney in fact

functioning.   On information and belief Throgmartin also assisted Ray in circulating or

preparing one or more balance sheets given to financial institutions and in or finding an

accountant to help compile or to lend the accountant's name to one or more balance

sheets of Ray, including one given to Henderson. The balance sheets supposedly

included the effect of assets and liabilities of entities such as MR Cattle, Custom and

Universal Herbs.




                                                                                         27
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 28 of 30 - Page ID # 28



       94.    Throgmartin has intentionally conspired and agreed to directly and indirectly

conduct and participate in the conduct of the affairs of the enterprise through a pattern of

racketeering activity. Throgmartin knew that his predicate acts were part of a pattern of

racketeering activity and agreed to the commission of those acts to further schemes

described above. That conduct constitutes a conspiracy to violate 18 § 1962 (c), in

violation of 18 U.S.C. § 1962(d).

       95.    On information and belief, as a direct and proximate result of Throgmartin's

racketeering activities and violations of 18 U.S.C. § 1962(c), Henderson has been injured

in its business and/or property. For instance, Henderson, in its handling of the Henderson

Account, ended up issuing the Cashier's Check and incurring a loss when the Cashier's

Check was deposited into a Custom account and an alleged holder presented the

Cashier's Check to Henderson for payment and checks used to fund the Cashier's Check

were subjected to stop payment; and the stopping of payment on checks deposited into

the Henderson Account left the Henderson Account with a negative balance owed to

Henderson; and Henderson incurred tens of thousands of dollars of legal expense,

inspection expense and officer time investigating the Enterprise and damages to

Henderson.

       WHEREFORE, Henderson requests that this Court enter judgment against

Throgmartin and in favor of Henderson for Henderson's damages in an amount to be

determined by the Court (if at trial by a jury of this Court); treble damages pursuant to 18

U.S.C. §1964(c); attorney fees and other legal expense pursuant to 18 U.S.C. §1964(c);

court costs; and, to the maximum extent allowed by law, prejudgment and post-judgment

interest; and such other relief as is just.



                                                                                         28
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 29 of 30 - Page ID # 29



                                            COUNT III

              Direct participation in or aiding and abetting common law fraud

       96.    All of the foregoing allegations of this Complaint are incorporated herein by

this reference.

       97.    Throgmartin aided and abetted the Enterprise (perhaps with others) in

defrauding Henderson.

       98.    Throgmartin substantially encouraged the Enterprise to continue a check

kite, to the detriment of Henderson.

       99.    Throgmartin, at a time in his participation in or aiding and abetting the fraud,

knew that the Enterprise was involved in unlawful conduct. Ray knew and Ray was a

manager and member of Universal Herbs, RM Farm, Custom and MR Cattle.

       100.   The check kite and/or related fraud aided by Throgmartin substantially

damaged, directly, proximately and naturally Henderson. Henderson's damages exceed

$1,000,000 by Henderson's calculations and are increasing.

       101.   Henderson's damages include but are not limited to Henderson's attorney

fees and other legal expense of dealing with third parties whose conduct has required

Henderson to retain legal counsel and incur legal expense and whose conduct arises out

of or due to fraud described in this Complaint. For example, Henderson incurred attorney

fees of dealing with Kolterman after Kolterman's default in obligations owed to Henderson.

A default arose, for example, after Kolterman deposited one or more checks in the

Henderson Account in connection with communications aided or undertaken by

Throgmartin. One such check was the MR Cattle Check.




                                                                                           29
  8:20-cv-00004-RGK-SMB Doc # 1 Filed: 01/02/20 Page 30 of 30 - Page ID # 30



         102.   Henderson's damages also include those resulting from a negative balance

in the Henderson Account, of which damages Throgmartin was direct and proximate

cause.

         WHEREFORE, Henderson respectfully requests entry of a judgment against

Throgmartin and in favor of Henderson for Henderson's damages (including but not

necessarily limited to an amount equal to the overdrawn amounts on the Henderson

Account, Henderson's attorney fees of dealing with the Henderson Account and related

defaulted obligations after Kolterman's default in obligations owed to Henderson, and

Henderson's attorney fees of dealing with one or more persons involved in the fund flow

and handling of the Cashier's Check), prejudgment and postjudgment interest to the

extent allowed by law, Henderson's reasonable attorney fees and other legal expense to

the extent allowed by 18 U.S.C. Section 1964(c) and any other applicable law, treble

damages to the extent allowed by 18 U.S.C. Section 1964(c), and Henderson's accrued

and accruing costs.




                                        HENDERSON STATE BANK, Plaintiff



                                        By:    /s/ Thomas O. Ashby
                                              Thomas O. Ashby (NE# 17610)
                                        of    BAIRD HOLM LLP
                                              1700 Farnam Street
                                              Suite 1500
                                              Omaha, NE 68102-2068
                                              Phone: 402-344-0500
                                              tashby@bairdholm.com
                                              Its attorneys




                                                                                     30
